DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 5/17/2018 in relation to application 15/982,847.
The Pre-Grant publication # 20190355269is published on 11/21/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-17, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of an apparatus (1-6), a process (7-9), computer product and manufacture (10). Thus falls within one of the four statutory categories (Step 1: YES).
The claims 1, 11 limitation of interactive content receiver, coupled memory, a set of instructions, diagnostic analyzer, diagnostic modules, interactive content via the I/O receiver input data via the I/O subsystem transmit the responses to the interactive content, storing, determine a plurality of visual features associated with the first diagnostic type, as drafted, is under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components. That is, apart from reciting “by a processor, via diagnostic server, from . The recited steps or functions are mental processes which a trainer/user would perform in their mind or by using pen and paper data is collected, determined, displayed by way of observation, evaluation, and judgement/opinion. The process of detecting and addressing the visual spatial diagnostic content organization also amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing interactions of received information (including with rules or instructions) but for the recitation of generic computer components. Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
The claims recite additional elements, including a particular visual-spatial diagnostic content resource having difficulty metric corresponding to item parameter metric data of request for identification and recording of some measurement t but are not significant more of an activity to make the claims patent eligible. If some additional features or activities could be considered, they are the recited regression analysis, geometric figures and mathematical modelling for reasoning tests for collecting or capturing in-depth detailed user data amounting to merely an insignificant extra-solution activity to a judicial exception. The next step of outputting and transmitting of output do not require anything more than displaying and generating of a contemporaneous information related to processed data, or alternatively just sending to a user interface an output known in art at a high level of generality. Thus not practically applying the 
The dependent claims 2-7, 9, 12-17, 19  of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2, 12 highlights limitation of interactive content receiver wherein calculation of item parameter for combination or determines increased or decreased metric values based on detected visual-spatial diagnostic are claimed. The claims are directed to calculations, combinations and changing of values and are abstract idea in itself . The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more.
Claims 3,4,13, 14 focus on mathematical analysis of interactive content receiver wherein calculation of item parameter for combination or determines increased or decreased metric values based on detected visual-spatial diagnostic are claimed. The claims are directed to a set of instructions, diagnostic modules, I/O data transmitting the results and are abstract idea in itself . The recitations are not improving the functioning of a computer itself that could qualify for significantly more.
Claims 5, 15 recites receiving, selecting, sequencing of results for a plurality of visual features associated with diagnostic type but includes a set of instructions, diagnostic modules, I/O data transmitting the results related to spatial-visual diagnostic analysis hence are abstract idea in itself . Using 
Claims 6,7,9, 16, 17 recites receiving, selecting related to cognitive differential ability skills for diagnostic type for a plurality of visual features associated with geometric figures to includes a set of instructions, diagnostic modules, I/O data transmitting the results related to spatial-visual diagnostic analysis hence are abstract idea in itself . Using computers but not improving the functioning of a computer itself that could qualify for significantly more.
Claims 6, 7, 9, 19 recites determining modules for diagnostic type referring corresponding to various block design type rendering to be an abstract idea in itself. Using computers but not improving the functioning of a computer itself that could qualify for significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recite the limitation “a processing unit” in lines 4, 23 followed by “memory coupled with and readable by the processing unit”, “when executed by the processing unit”. It is unclear if the following “the processing units “is a first or second processing units indicating an antecedent basis. Similar is the case for terms “the network interface “, “the diagnostic module ” Similar is the case for dependent claims 12-17 diagnostic modules further indicating antecedent base. The claims thereof are indefinite.
Claim 5, 15 line 8 indicate on the determination “based on the performance of the first content recipient”. Though the first content recipient is designated “the performance” is not identified. So a person with ordinary skills in art reasonably could 
Claim 6 line 2, Claim 16 line 4 recite “the perceptive reasoning abilities “or “the visual perceptive reasoning” with no prior identification of the perceptive reasoning abilities and the visual perceptive reasoning. The phrase not defined for one with ordinary skills in art reasonably be acquainted with the scope of the claim. Hence rejected under the rationale for antecedent basis.
Claim 6 line 2, Claim 16 lines 2,3 recite “the first content’ with no prior identification of the content. The phrase not defined for one with ordinary skills in art reasonably be acquainted with the scope of the claim. Hence rejected under the rationale for antecedent basis.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,4,5,11,12,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20170300816 A1 to Ferrara et al. ( Ferrara) in view of US 20130195204 A1  Reznik et al.( Reznik).

Claim 1. Ferrara teaches an interactive diagnostic system comprising a diagnostic analyzer server, and one or more interactive content receiver devices (Para 0006 content receiver include receiving of data identifying a predetermined content levels and/or analyzed diagnosed in  predetermined content levels that are categorized as acceptable): each of the one or more interactive content receiver devices comprising: 
a processing unit comprising one or more processors; a network interface; an input/output (I/O) subsystem configured to receive input data via one or more input devices connected to or integral with the interactive content receiver device ( Fig.5 element 504,526 processing devices and I/O interfaces over a network) ; and 

establish a connection to the diagnostic analyzer server via the network interface (Fig.3 element 104 diagnostic and analyzing servers ) ; receive diagnostic modules of interactive content from the diagnostic analyzer server via the network interface (Fig.4C elements 466, 468, 470, 472 identification of modules and network interface) ; 
output the diagnostic modules of interactive content via the I/O subsystem; receive input data via the I/O subsystem corresponding to responses to the interactive content (Fig.7 elements 106, 110 I/O devices, diagnostic modules interacts for response demand in received content ); and 
transmit the responses to the interactive content to the diagnostic analyzer server via the network interface (Fig.4C elements 468,470,472 transmission of general assessment after diagnosis of the received content on network data packet); the diagnostic analyzer server comprising: a processing unit comprising one or more processors(Fig.5 element 504 Processing units); and 
memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit (Fig.5 elements 510, 516, 518 memory storages), causes the diagnostic analyzer server (Para 0006-0011 content database include data identifying predetermined content levels and data identifying diagnosed predetermined content levels as acceptable or non-acceptable based on a model database identifying a plurality of response demands and data identifying algorithms for determining the plurality of response demands) to: 

determine a plurality of visual features associated with the first diagnostic type (Para 0012, 0080  response demands include a determination of plurality of cognitive response demands as a first diagnostic type such as for internal visualizations or graphic as in fig.8 of instant speciation for content resource type); 
for each particular visual  diagnostic content resource in the first plurality of visual diagnostic content resources : 
analyze visual content of the particular visual diagnostic content resource (Page 9 Table 2 internal/external visual content parameter analyzed) ; 
for each of the plurality of visual features associated with the first diagnostic  type, determine the presence or absence of the visual feature within the visual content of the particular visual diagnostic content resource (Para 0009 response demand include acceptable and unacceptable content designations) ; and 
use a mathematical model to calculate an item parameter metric for the particular visual diagnostic content resource, based on the determined presence or absence of each of the visual features associated with the first diagnostic type (Para 0082 mathematical models like neural network, vector mechanics, Bayesian networks calculate predictive evaluation of data packets acceptability from content resource as a first diagnostic type); 

determine one or more of the first plurality of visual diagnostic content resources having a difficulty metric corresponding to the item parameter metric data of the request (Para 0082 receive Item parameter like difficulty of a data content  type of cognitive parameter ); and 
transmit data identifying the determined visual diagnostic content resources in response to the request (Para 0085 transmit content resources within the network).
Ferrara does not identify spatial diagnostic analysis for visual-spatial content resource.  Reznik, in an analogous art reasonably pertinent to the problem faced by inventor for reasonable expectation of success, teaches a spatial diagnostic analysis for visual-spatial content resource in the first plurality of visual-spatial diagnostic content resources (¶0002, 0005 adaptable viewing parameter with multimedia content having spatial filtering and resolution diagnosis and processed at a rate according to the viewing parameter;Fig.20 spatial filtering diagnosed for range of frequencies to retain). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate spatial 


Claim 2. Ferrara in combination with Reznick teaches the interactive diagnostic system of claim 1, wherein calculating an item parameter metric for a first visual-spatial diagnostic content resource comprises: detecting a first visual-spatial diagnostic content resource includes each of a predetermined combination of the plurality of visual features (Para 0176 in  combination to appropriate model arrangement of visual or image features); and increasing or decreasing the calculated item parameter metric for the first visual-spatial diagnostic content resource, based on the detection of each of the combination of the plurality of visual features within the first visual-spatial diagnostic content resource (Para 0100 selection criteria increase depends on visual feature confidence level of item parameters  like error value from plurality of features such as student interaction for skill levels visualized).
Claim 4. Ferrara in combination with Reznick teaches the interactive diagnostic system of claim 1, wherein calculating the item parameter metric for the first plurality of visual-spatial diagnostic content resource comprises, for each of the particular visual-spatial diagnostic content resources in the first plurality of visual-spatial diagnostic content resources: using multiple different mathematical models to calculate multiple different 
Claim 5. Ferrara in combination with Reznick teaches the interactive diagnostic system of claim 1, wherein the set of instructions stored by the diagnostic analyzer server, when executed by the processing unit, further causes the diagnostic analyzer server to: receive user profile data corresponding to a first content recipient; select a first subset of the first plurality of visual-spatial diagnostic content resources, based on the user profile data; transmit, to an interactive content receiver device associated with the first content recipient, the first subset of visual-spatial diagnostic content resources in sequence, wherein the sequence is dynamically determined based on the performance of the first content recipient on the previously-transmitted visual-spatial diagnostic content resources in the first subset (Para 0012 user profile database identifies plurality of task and relative prioritization that could be dynamic based on updates based on task associated for example with class sequencing; Para 0213 content can be selected for 

Claim 11. Ferrara teaches a method of determining diagnostic modules of interactive content resources for interactive content recipients (Para 0006 modules identifying a plurality of response demands and data identifying algorithms for determining the plurality diagnosing the response demands), the method comprising:
 storing, by a diagnostic analyzer server, a first plurality of visual diagnostic content resources of a first diagnostic type; 
store a first plurality of visual diagnostic content resources of a first diagnostic type (Table2 Page 9 visualization/graphic with diagnostic content of a cognitive category type of resources ); 
determine a plurality of visual features associated with the first diagnostic type (Para 0012, 0080  response demands include a plurality of cognitive response demands as first diagnostic type such as internal visualizations or graphic); 
for each particular visual diagnostic content resource in the first plurality of visual-spatial diagnostic content resources : 
analyze visual content of the particular visual-spatial diagnostic content resource (Page 9 Table 2 internal/external visual content parameter analyzed) ; 
for each of the plurality of visual features associated with the first diagnostic  type, determine the presence or absence of the visual feature within 
use a mathematical model to calculate an item parameter metric for the particular visual-spatial diagnostic content resource, based on the determined presence or absence of each of the visual features associated with the first diagnostic type (Para 0082 mathematical models like neural network, vector mechanics, Bayesian networks calculate predictive evaluation of data packets acceptability from content resource as a first diagnostic type); 
receive, from one or more of the interactive content receiver devices, one or more requests for visual-spatial diagnostic content resources of the first diagnostic type, each said request including item parameter metric data ((Para 0100 selection criteria increase depends on visual feature confidence level of item parameters  like error value parameter from plurality of features such as student interaction skill levels visualized (Para 0082 receive Item parameter like difficulty of a data content  type of cognitive parameter); 
determine one or more of the first plurality of visual-spatial diagnostic content resources having a difficulty metric corresponding to the item parameter metric data of the request (Para 0082 receive Item parameter like difficulty of a data content  type of cognitive parameter ); and 
transmit data identifying the determined visual  diagnostic content resources in response to the request (Para 0085 transmit content resources within the network).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate spatial diagnostic analysis for visual-spatial diagnostic content resource, as taught by Reznik, into an interactive diagnostic system of Ferrara, in order to diagnose video delivery supporting Adaptation to Viewing Conditions, so that phases could efficiently contribute towards an overall goal.

 Claim 12. Ferrara in combination with Reznick teaches method of determining diagnostic modules of interactive content resources for interactive content recipients of claim 11, wherein calculating a difficulty metric for a first visual-spatial diagnostic content resource comprises: detecting a first visual-spatial diagnostic content resource includes each of a predetermined combination of the plurality of visual features (Para 0176 in  combination of appropriate model arrangement); and increasing or decreasing the calculated item parameter metric for the first visual-spatial diagnostic content resource, based on the detection of each of the combination of the plurality of visual features within the first visual-spatial diagnostic content resource).


Claim 14. Ferrara in combination with Reznick teaches the method of determining diagnostic modules of interactive content resources for interactive content recipients of claim 11, wherein calculating the item parameter metric for the first plurality of visual-spatial diagnostic content resource comprises, for each of the particular visual-spatial diagnostic content resources in the first plurality of visual-spatial diagnostic content resources: using multiple different mathematical models to calculate multiple different item parameter metrics for the particular visual-spatial diagnostic content resource (Para 0079 model data store), based on the determined presence or absence of each of the visual features associated with the first diagnostic type (Para 0079 diagnostic features like a a prediction of the difficulty and/or discrimination of a data packet which can include, for example, an item parameter such as a question and/or newly authored visual content of a first diagnostic type), wherein each of the different item parameter metrics for the particular visual-spatial diagnostic content resource correspond to different subclasses of interactive content recipients  (Page 9 Table 2 a different item parameter like relational complexity could be a count for sub-class of identified number of interactive facts or concepts or processes).
Claim 15. Ferrara in combination with Reznick teaches the method of determining diagnostic modules of interactive content resources for interactive content recipients of claim 11, further comprising: receiving user profile data corresponding to a first content recipient; selecting a first subset of the first plurality of visual-spatial diagnostic content resources, based on the user profile data; transmitting, to a client device associated .

Claims 3,6,7, 9, 13, 16, 17 , 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20170300816 A1 to Ferrara et al. ( Ferrara) in view of US 20130195204 A1  Reznik et al.( Reznik) and further in view of US Patent Application Publication Number US 20120258436 A1 to Lee.

Claim 3. Ferrara in combination with Reznick teaches the interactive diagnostic system of claim 1, but not wherein the mathematical model used to calculate the item parameter metric for the first plurality of visual-spatial diagnostic content resource comprises a linear regression model. Lee, in an analogous art of visual diagnostic reasonably pertinent to the problem faced by inventor for expectation of success, teaches a spatial diagnostic analysis for a visual-spatial content regression model (¶0177 correlating regression model analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to 
Claim 6. Ferrara in combination teaches interactive diagnostic system of claim 1, wherein the first diagnostic type corresponds to a clinical diagnostic examination of the perceptive reasoning abilities of the first content recipient (Table2 item type category identification could be of  cognitive reasoning content) but not wherein each of the first plurality of visual-spatial diagnostic content resources includes one or more arrangements of geometric figures to be presented to the first content recipient. Lee, however, teaches content resources wherein each of the first plurality of visual-spatial diagnostic content resources includes one or more arrangements of geometric figures to be presented to the first content recipient (¶0008 control unit transmitting via the transmitter visual proximity data for each figures from block side to a remote computer; ¶0008 geometric blocks presentation). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate of visual-spatial diagnostic content resource includes one or more arrangements of geometric figures to be presented to the first content recipient, as taught by Lee, into an interactive diagnostic system of Ferrara as modified by Reznick, in order to assess cognitive skills related to geometric figures. 

Claim 13. Ferrara teaches the method of determining diagnostic modules of interactive content resources for interactive content recipients of claim 11, but not wherein the mathematical model used to calculate the item parameter metric for the 
Claim 16. The method of determining diagnostic modules of interactive content resources for interactive content recipients of claim 11, but not wherein the first diagnostic type corresponds to a clinical diagnostic examination of the visual perceptive reasoning abilities of the first content recipient, and wherein each of the first plurality of visual-spatial diagnostic content resources includes one or more arrangements of geometric figures to be presented to the first content recipient. Lee, however, teaches content resources wherein each of the first plurality of visual-spatial diagnostic content resources includes one or more arrangements of geometric figures to be presented to the first content recipient (¶0008 control unit transmitting via the transmitter visual proximity data for each figures from block side to a remote computer; ¶0008 geometric blocks presentation). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate of visual-spatial diagnostic content resource includes one or 
Claim 17. The method of determining diagnostic modules of interactive content resources for interactive content recipients of claim 16, wherein the first diagnostic type corresponds to one or more of a cognitive differential ability skills (DAS) test, an image similarity test, or a matrix reasoning test ( Para 0105 determination of response desirability matrix i.e. a reasoning test; Para 0111 image input scanners; Para 0213 image simulation done).Claim 19. The method of determining diagnostic modules of interactive content resources for interactive content recipients of claim 16, but not wherein the first diagnostic type corresponds to at least one of a 1.times.2, 2.times.2, or 3.times.3 Wechsler Block Design test.  Lee, however, teaches content resources wherein the first diagnostic type  corresponds to at least one of a 1x2, 2.x2, or 3.x.3 Wechsler Block Design test t (¶0006 Wechsler Intelligence Scale for Children; Table 10 for children processing speed test at least one of a 1x2, 2.x2, or 3.x.3 Wechsler Block Design test). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate of visual-spatial diagnostic content resource includes teaches content resources wherein the first diagnostic type  corresponds to at least one of a 1x2, 2.x2, or 3.x.3 Wechsler Block Design test, as taught by Lee, into an interactive diagnostic system of Ferrara as modified by . 





Allowable Subject Matter
Claims 8, 10, 18 and 20 are dependent claims that would be allowable if rewritten to overcome the rejection(s) set forth above for independent claims of this Office action and may include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20180232651 A1  PIONEK L et al.
Mastery bar provides visual indicator of progress through content and visual indicator of mastery of objective
US 20060087987 A1 Witt et al.

US 20150331813 A1  PERRIN  et al.
Generates a first rendering command for a first screen to be provided to the first client device based on information of the operation input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SADARUZ ZAMAN/Examiner, Art Unit 3715                                                                                                                                                                                                        March 16, 2021


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715